ORDER
PER CURIAM.
Movant, Derek Q. James, appeals from the judgment denying his Rule 29.15 motion without an evidentiary hearing. On appeal, movant argues that his trial counsel rendered ineffective assistance by failing to object to certain questions by the prosecutor during the direct examination of a witness.
The motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). An opinion would have no prece-dential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).